DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/10/2020 has been entered.
 
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 07/10/2020 is acknowledged.  In the Amendment, claims 1, 12, and 22 were amended.  Claims 23 and 24 were newly added.  Claims 1-24 are pending and have been examined in this action.  Applicants’ amendments necessitated new rejections (see below), and Applicants’ arguments in conjunction with the claim amendments were not found to be persuasive.  Claims 1-24 are rejected.  The following rejections are reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.  




Drawings
The drawings do not appear in sequential order.  For example, Figure 11 is followed by Figure 4E and Figure 4D.  Appropriate correction is requested.  Information on how to effect drawing changes is provided below.


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 


Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Objections
Claims 8-12 recite “where” instead of the conventional “wherein” used in United States patent claims.  The Examiner suggests replacing “where” with “wherein” in these claims for consistency and clarity.
Claims 9, 21, and 22 are objected to because of the following minor omissions: ranges are shown with lower values not followed by a “%”.  For example, in claim 9, the % to 10% by weight”.  Appropriate correction is requested.
Claim 23 is objected to because of the following error:  although the claim recites “propylene glycol”, Applicants mention the “recited propylene carbonate” when referring to claim 23 on page 7 of the Supplemental Amendment/Response dated 07/10/2020.  Furthermore, “propylene carbonate”, and not “propylene glycol”, is positively recited in Examples 1 and 2 in the instant specification.  As such, the Examiner believes that claim 23 was intended by Applicants to recite “propylene carbonate” instead of “propylene glycol”.  For purposes of examination, claim 23 has been assumed to recite “propylene carbonate”.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 omits essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 1 recites that the dispensing head is “intended to be fitted on a See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d at 1257, 9 USPQ2d at 1966.  Here, the preamble provides no clarity on the issue whether the “device” recited in the preamble of claim 1 is the dispensing head itself, or the combination of the dispensing head and container containing the recited pressurized anhydrous combination.  Because, as noted above, the instant specification recites that a device of the present invention consists of a container comprising an aerosol composition and a means for dispensing the composition, the Examiner suggests amending the phrase “dispensing head intended to be fitted on a container” to “dispensing head fitted on a container” to clarify essential structural cooperative relationships of elements in the claim.  Appropriate clarification is requested.
claim 1 recites that the dispensing head comprises a “body” and an “engaging part”, each being open at “opposite axial ends”.  MPEP 2173.05(g) cites “[W]hen a claim limitation employs functional language, the Examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art)”. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d at 1255, 85 USPQ2d at 1663.  What is being “engaged” by the “engaging part”?  Throughout the instant specification (see, for example, page 12, lines 7-8 and Figure 2 of the instant specification), the engaging part is described as being attached or fitted in the body.  It is unclear within the context of the claim how the “body” and “engaging part” are connected, and whether these elements are connected at their respective “axial ends” as shown in Figure 2.  As such, the claim omits essential structural cooperative relationships of elements.  Appropriate clarification is requested.
In claims 1 and 5, “at least partially defining” is a relative term which renders the claims indefinite.  The term “at least partially defining” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear from Applicants’ disclosure, including the figures, how the engaging part can “partially define” a dispensing orifice or a plurality of dispensing orifices, and what constitutes “partial” definition of a dispensing orifice.  Appropriate clarification is requested.  
Claims 1, 5, 7, and 17-20 recite the term “cross section” of the at least one dispensing orifice, followed by values with units of mm2.  The term "cross section" is not Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Here, based on Applicants’ disclosure and the recited units of “mm2”, it appears that the term “cross section” refers to the cross-sectional area of the dispensing orifice when it is observed along its transverse axis (see page 19, lines 21-22 of the instant specification), and this is assumed by the Examiner for purposes of examination.  Similarly, regarding claim 4, which recites “triangular cross section”, it appears that “cross section” refers to the shape of the dispensing orifice when it is observed along its transverse axis, and this is assumed by the Examiner for purposes of examination.  Appropriate clarification is requested.
Claims 1 and 21-24 recite “pressurized anhydrous composition”.  As noted above, when a claim limitation employs functional language, the Examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art).  Here, no figures depicting the container are provided in the instant specification, and the claims do not explicitly recite that the container itself is closed or pressurized.  As such, it is unclear from the context of the claim how the recited composition is pressurized.  At page 13, lines 14-16, the instant specification states that “the container may in particular be a pressurized container of the aerosol can 
Claim 1 recites “hydrophobic modified bentonites and hydrophobic modified hectorites”, and dependent claim 12 recites that these clays are “modified by a C10 to C22 quaternary ammonium chloride”.  It is unclear from the context of the claims whether “hydrophobic” and “modified” are separate adjectives for the recited bentonites and hectorites, or whether “hydrophobic” is intended to describe the type of modification (i.e., hydrophobic surface treatment).  At page 29, lines 21-23, the instant specification states that “clays may also be chemically modified by various compounds, such as acrylic acids, polysaccharides (for example carboxymethylcellulose) or organic cations such as quaternary ammonium compounds” (emphasis added).  For purposes of examination, the Examiner assumes that the claimed bentonites and hectorites are modified to become hydrophobic by chemical reaction with a compound, such as a quaternary ammonium compound.  Appropriate clarification is requested.
Claim 2 recites “at least one dispensing orifice being annular”.  At page 7, lines 20-21, the instant specification states that there “may be one or more than one dispensing orifice and it may have an annular shape or some other shape”.  However, at page 14, lines 8-10, the instant specification states that the expression “annular section” means “any section that follows a closed contour, whether this contour is circular, elliptical, polygonal or some other shape.  Based on Applicants’ disclosure, it is unclear whether “being annular” as stated in claim 2 means being annular “in shape” i.e., ring-shaped), resembling a closed contour, or both.  For purposes of examination, the Examiner assumes that “being annular” as stated in claim 2 means being annular “in shape”.  Appropriate clarification is requested.
Claims 3 and 16 recite “at least one dispensing orifice having axial symmetry”, and claim 15 recites “at least one dispensing orifice having rotational symmetry”.  Claim 14 recites “the at least one dispensing orifice has in the circumferential direction, a constant width”.  It is unclear from the context of these claims which axis is being used to determine the respective recited symmetries and circumferential width.  At page 7, lines 26-38, the instant specification states that the “one or more dispensing orifices may have axial symmetry, preferably rotational symmetry, in particular around the dispensing axis…[t]he dispensing axis is defined by the general direction in which the product is dispensed by the head”.  At page 15, lines 19-20, the instant specification states that “circumferential width l of the dispensing orifice 12, around the spraying direction Z, is constant”.  For purposes of examination, that Examiner assumes that the claimed symmetries and circumferential width are around the dispensing axis.  Appropriate clarification is requested.
Claim 8 recites “where the deodorant active agent is selected from antiperspirant agents”.  As noted above, when a claim limitation employs functional language, the Examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art).  Here, the instant specification defines “antiperspirant active agent” as “any aluminum salt or complex which, by itself alone, has the effect of reducing the flow of sweat, of reducing the sensation on the skin of moisture associated aluminum salts or complexes which mask or reduce sweat.  Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention.  Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.  MPEP 2173.05(a).  Here, because the definition of “antiperspirant active agent” provided in the instant specification is narrower than its ordinary meaning, and no structural descriptor of “antiperspirant agents” is provided in the claim, the metes and bounds of the claimed invention cannot be ascertained.  Appropriate clarification is requested.  For purposes of examination, the Examiner has interpreted “antiperspirant active agent” to encompass any agent that masks or reduces sweat.
Claim 11 recites language conventionally used in Markush grouping (“selected from non-volatile hydrocarbon-based oils and/or volatile or non-volatile silicone oils, volatile or non-volatile fluoro oils, and mixtures thereof”).  When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  MPEP 2173.05(h).  In SuperGuide Corp. v. DirecTV Enterprises, Inc. (358 F.3d 870 (Fed. Cir. 2004), the Federal Circuit found that the meaning of “at least one of A and B” is “at least one of A and at least one of B”, and the meaning of “at least one of A or B” would require A or B, but not both.  Here, the claim as currently presented recites a Markush group with limitations separated by “and/or”, “or”, as well as “and”, making the metes and bounds of the claim unclear.  Furthermore, the claim recites “at least one oil” and later recites “mixtures thereof”, which may be repetitive.  Appropriate clarification is requested.
Claim 13 recites “the cosmetic treatment of body odor and optionally of human perspiration”.  It is unclear what is encompassed by the term “cosmetic treatment” in this phrase.  In the context of deodorants, as noted above, the instant specification describes substances capable of reducing, masking, or absorbing human body odors (see page 4, lines 22-24).  In the context of antiperspirants, as noted above, the instant specification describes substances capable of reducing the sensation on the skin of moisture associated with human sweat and of masking human sweat (see page 23, lines 1-25).  The Examiner suggests amending claim 13 to more clearly describe what is encompassed by cosmetic treatment (i.e., making body odor, reducing flow of sweat).  
The remaining pending claims are rejected as being dependent on rejected claims and failing to cure the above-mentioned defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Albisetti in view of Aubrun et al. and Lemoine et al.  All references were cited previously.
Regarding the claim language “for dispensing a pressurized anhydrous composition” in claim 1, this is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.
Regarding claim 1, Albisetti teaches a comprising a dispensing head intended to be fitted on a container that contains at least one pressurized product to be dispensed such as a deodorant, the dispensing head comprising a body that is open at its two opposite axial ends, and an engaging part that is open at its two opposite axial ends and at least partially defines a dispensing orifice. The dispensing orifice can have a cross-sectional area of 0.003 mm2 or more (see pages 1-2 and page 14, line 26).
Regarding claim 1, although Albisetti teaches a deodorant product containing an antiperspirant (see page 14, lines 26-28), Albisetti does not explicitly recite a pressurized anhydrous composition comprising:  a) at least one oily phase comprising at least one volatile hydrocarbon-based oil, b) at least one clay, wherein the clay is selected from hydrophobic modified bentonites and hydrophobic modified hectorites, c) at least one deodorant active agent, and d) at least one propellant.  

Based on the teachings of Aubrun et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate and incorporate in the device of Albisetti an anhydrous deodorant composition comprising, in a physiologically acceptable medium:  a) at least one oily phase comprising at least one volatile hydrocarbon-based oil as a carrier, and b) at least one clay as a suspending agent, and c) at least one deodorant active agent, and d) at least one propellant, with a reasonable expectation that the anhydrous deodorant composition would be effectively dispensed by the device of Albisetti to reduce or mask human body odor.  

Regarding claim 2, Albisetti teaches a dispensing orifice having an annular shape (see page 3, lines 25-26).  A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669 (C.C.P.A. 1966).  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having an annular shape in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.
Regarding claim 4, Albisetti teaches a dispensing orifice having a triangular cross section (see page 12, lines 14-16).  As noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having a triangular cross section in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.
Regarding claim 8, Albisetti teaches a deodorant that includes an antiperspirant active agent (see page 14, lines 26-27).  Based on the teachings of Albisetti, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate a deodorant active agent that is also an antiperspirant active agent in a pressurized anhydrous deodorant composition so that the composition reduces the presence of sweat and body odor when applied to a user.
Regarding claim 13, Albisetti teaches that their dispensing heads are suitable for spraying cosmetic products (see page 1, lines 17-18), and Aubrun et al. teach a cosmetic method for scenting a human keratinous substance which consists in applying, to the keratinous substance, their anhydrous deodorant composition.  Aubrun et al. also teach that a cosmetic method for treat human body odors, which consists in applying, to the surface of human skin, an effective amount of their anhydrous deodorant 
Regarding claim 14, Albisetti teaches a dispensing orifice having a constant width in the circumferential direction (see page 3, lines 26-27).  As noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having a having a constant width in the circumferential direction in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.
Regarding claims 3, 15, and 16, Albisetti teaches a dispensing orifice having rotational or axial symmetry (see page 3, lines 29-30).  As noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having rotational or axial symmetry in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.

claim 9, Albisetti does not explicitly recite the inclusion of at least one volatile hydrocarbon-based oil in a pressurized anhydrous composition at a concentration ranging from 0.1 to 10% by weight relative to the total weight of the composition.
Regarding claims 10 and 11, Albisetti does not explicitly recite the inclusion of a C8-C16 isoalkane or an oily phase comprising at least one additional oil from the recited list in a pressurized anhydrous composition.
Regarding claim 12, Albisetti does not explicitly recite a clay that is modified by a C10 to C22 quaternary ammonium chloride.

As noted above, Aubrun et al. teach that their compositions can comprise an oily phase having at least one volatile compound, such as silicone oils and hydrocarbon oils having from 8 to 16 carbon atoms, in particular C3-C16 isoalkanes of petroleum origin (isoparaffins), including isododecane, isodecane or isohexadecane (see paragraphs [0058] and [0059]).  Aubrun et al. also teach the inclusion of at least one suspending agent to improve the homogeneity of their product, chosen from hydrophobic-modified montmorillonite clays such as hydrophobic-modified bentonites and hectorites.  An example taught in Aubrun et al. is stearalkonium bentonite, which is a product of the reaction of bentonite and the quaternary ammonium stearalkonium chloride (see paragraph [0037]).
Lemoine et al. teach anhydrous deodorant compositions comprising one or more volatile hydrocarbon oils in an oily phase.  Lemoine et al. teach that such oils function 
Based on the teachings of Aubrun et al., it would have been obvious to one of ordinary level of skill before the effective filing date of the invention to formulate and incorporate in the device of Albisetti an anhydrous deodorant composition comprising an oily phase having at least one volatile compound as a carrier, such as silicone oils and hydrocarbon oils having from 8 to 16 carbon atoms including isododecane, isodecane and isohexadecane.  MPEP 2144.05 states that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Based on the above-mentioned teachings of Lemoine et al., which encompass the claimed amounts of volatile hydrocarbon-based oil in claim 9, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed amount of volatile hydrocarbon-based oil in a pressurized anhydrous composition via routine experimentation and optimization of known ingredients.  Furthermore, based on the teachings of Aubrun et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate stearalkonium bentonite, which is a product of the reaction of bentonite and the quaternary ammonium stearalkonium chloride, as a suspending agent in an anhydrous deodorant composition to improve the homogeneity of the composition.
Regarding claims 21 and 22, Aubrun et al. teach the inclusion of an oily phase (see paragraph [0084]), a propellant in an amount of 50 to 95% by weight of their composition (see paragraph [0204]), a suspending agent such as a clay in an amount of prima facie case of obviousness exists.  Based on the above-mentioned teachings of Aubrun et al., which encompass the claimed amounts of ingredients in claims 21 and 22, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed amounts of oily phase, volatile hydrocarbon-based oil, clay, deodorant active agent and propellant in a pressurized anhydrous composition via routine experimentation and optimization of known ingredients.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
Regarding claims 5-7 and 17-20, Albisetti teaches a plurality of dispensing orifices (e.g., 10 or more), each of which has a cross-sectional area of 0.003 mm2 or more (see page 2, lines 18-22).  Albisetti teaches that their spray “can be emitted at a relatively high flow rate” and as such, “the dispensing orifice may be produced with well-defined dimensions” (see page 3, lines 10-11).  Albisetti explicitly teaches dispensing orifices having a cross sectional area greater than 0.003 mm2, and preferably 0.006 mm2 or more (see page 2, lines 19-22, emphasis added).  Thus, not only does Albisetti teach dispensing orifices having a cross sectional area greater than 0.003 mm2, which encompasses the claimed cross sectional area of 0.02 mm2 and 0.5 mm2, Albisetti suggests that dispensing orifices with cross sectional area of 0.006 mm2 or more are preferable than those with cross sectional area of 0.003 mm2.  Also, as noted above, Albisetti teaches that while their dispensing orifices may have axial symmetry around the dispensing axis, the dispensing orifices may also have rotational symmetry around the dispensing axis, which also would have indicated to a skilled artisan that that the cross sectional area of their dispensing orifice is a result-effective variable (see page 3, lines 29-31).  As noted above, where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Also as noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Because Albisetti explicitly teaches dispensing orifices having a cross section greater than or equal to 0.006 mm2, and suggests that the cross sectional area of their dispensing orifice is a result-effective 2 and 0.5 mm2 via routine experimentation and optimization to obtain a desired flow rate and desired spray characteristics through the dispensing orifice.

New Rejections
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Albisetti (cited above) in view of Banowski et al. (US20120171143).
Regarding claim 1, as noted above, Albisetti teaches a comprising a dispensing head intended to be fitted on a container that contains at least one pressurized product to be dispensed such as a deodorant, the dispensing head comprising a body that is open at its two opposite axial ends, and an engaging part that is open at its two opposite axial ends and at least partially defines a dispensing orifice. The dispensing orifice can have a cross-sectional area of 0.003 mm2 or more (see pages 1-2 and page 14, line 26).
Regarding claim 1, as noted above, although Albisetti teaches a deodorant product containing an antiperspirant (see page 14, lines 26-28), Albisetti does not explicitly recite a pressurized anhydrous composition comprising:  a) at least one oily phase comprising at least one volatile hydrocarbon-based oil, b) at least one clay, wherein the clay is selected from hydrophobic modified bentonites and hydrophobic modified hectorites, c) at least one deodorant active agent, and d) at least one propellant.
3-C16 isoalkanes of petroleum origin (isoparaffins) (see Abstract and paragraphs [0084] to [0088]).  Banowski et al. also teach the inclusion of at least one thickener chosen from hydrophobically-modified bentonites and hydrophobically-modified hectorites in their compositions (see paragraphs [0041] and [0042]).  Banowski et al. teach that their compositions can be packaged in a suitable pressure container (see paragraph [0164]).
Based on the teachings of Banowski et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate and incorporate in the device of Albisetti a water-free (anhydrous) deodorant composition comprising, in a physiologically acceptable medium:  a) at least one oily phase carrier comprising at least one volatile hydrocarbon-based oil, and b) at least one clay as a thickener, and c) at least one deodorant active agent, and d) at least one propellant, with a reasonable expectation that the water-free (anhydrous) deodorant composition would be effectively dispensed by the device of Albisetti to reduce or mask human body odor.  

Regarding claim 2, as noted above, Albisetti teaches a dispensing orifice having an annular shape (see page 3, lines 25-26).  Also as noted above, a change in shape is 
Regarding claim 4, as noted above, Albisetti teaches a dispensing orifice having a triangular cross section (see page 12, lines 14-16).  Also as noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having a triangular cross section in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.
Regarding claim 8, as noted above, Albisetti teaches a deodorant that includes an antiperspirant active agent (see page 14, lines 26-27).  Based on the teachings of Albisetti, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate a deodorant active agent that is also an antiperspirant active agent in a pressurized anhydrous deodorant composition so that the composition reduces the presence of sweat and body odor when applied to a user.
Regarding claim 13, as noted above, Albisetti teaches that their dispensing heads are suitable for spraying cosmetic products (see page 1, lines 17-18), and Banowski et al. teach a cosmetic method of reducing and/or regulating sweat formation and/or body odor, in which their anhydrous antiperspirant composition is applied to skin 
Regarding claim 14, as noted above, Albisetti teaches a dispensing orifice having a constant width in the circumferential direction (see page 3, lines 26-27).  Also as noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having a having a constant width in the circumferential direction in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.
Regarding claims 3, 15, and 16, as noted above, Albisetti teaches a dispensing orifice having rotational or axial symmetry (see page 3, lines 29-30).  Also as noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Based on the teachings of Albisetti, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an orifice having rotational or axial symmetry in a dispensing head to effectively dispense a pressurized anhydrous deodorant composition.
claim 24, because Albisetti and Banowski et al. do not explicitly recite the inclusion of zinc pidolate in their sprayed products, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to formulate a pressurized anhydrous deodorant composition that does not contain zinc pidolate.

Regarding claim 9, as noted above, Albisetti does not explicitly recite the inclusion of at least one volatile hydrocarbon-based oil in a pressurized anhydrous composition at a concentration ranging from 0.1 to 10% by weight relative to the total weight of the composition.
Regarding claims 10 and 11, as noted above, Albisetti does not explicitly recite the inclusion of a C8-C16 isoalkane or an oily phase comprising at least one additional oil from the recited list in a pressurized anhydrous composition.
Regarding claim 12, as noted above, Albisetti does not explicitly recite a clay that is modified by a C10 to C22 quaternary ammonium chloride.
Regarding new claim 23, Albisetti does not explicitly recite the inclusion of propylene carbonate in a pressurized anhydrous composition.

As noted above, Banowski et al. teach that their compositions can comprise an oily phase having at least one volatile compound, such as hydrocarbon oils having from 8 to 16 carbon atoms, including isododecane, isodecane and isohexadecane.  Banowski et al. teach that such hydrocarbon-based oils can be present in their compositions in an amount of 10% to 95% by weight (see paragraphs [0084] to [0088]).  
Based on the teachings of Banowski et al., it would have been obvious to one of ordinary level of skill before the effective filing date of the invention to formulate and incorporate in the device of Albisetti an water-free deodorant composition comprising an oily phase carrier having at least one volatile compound, such as silicone oils and hydrocarbon oils having from 8 to 16 carbon atoms including isododecane, isodecane and isohexadecane.  As noted above, where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  MPEP 2144.05.  Based on the above-mentioned teachings of Banowski et al., which encompass the claimed amount of volatile hydrocarbon-based oil in claim 9, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed amount of volatile hydrocarbon-based oil in a pressurized anhydrous composition via routine experimentation and optimization of known ingredients.  Furthermore, based on the teachings of Banowski et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate stearalkonium bentonite, which is a product of the 

Regarding claims 21 and 22, Banowski et al. teach the inclusion of an oily phase in an amount of 30 to 95% by weight of their composition (see paragraph [0084]), a propellant in an amount of 10 to 95% by weight of their preparation (see paragraph [168), a thickener such as a hydrophobically-modified clay in an amount of 0.5 to 10% by weight of their composition (see paragraph [0042]), and a deodorant active agent in an amount of 5 to 40% by weight of their composition (see paragraph [0081]).  Banowski et al. further teach the inclusion of volatile compounds in their sprayable antiperspirant compositions, and teach the inclusion of volatile hydrocarbon oils having from 8 to 16 carbon atoms such as isododecane, isodecane and isohexadecane in amounts of up to 2% by weight (see paragraph [0112]).  As noted above, where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  MPEP 2144.05.  Based on the above-mentioned teachings of Banowski et al., which encompass the claimed amounts of ingredients in claims 21 and 22, it would have been well within the ordinary level of skill in the art before the effective In re Sussman, 1943 C.D. 518.

Regarding claims 5-7 and 17-20, as noted above, Albisetti teaches a plurality of dispensing orifices (e.g., 10 or more), each of which has a cross-sectional area of 0.003 mm2 or more (see page 2, lines 18-22).  Albisetti teaches that their spray “can be emitted at a relatively high flow rate” and as such, “the dispensing orifice may be produced with well-defined dimensions” (see page 3, lines 10-11).  Albisetti explicitly teaches dispensing orifices having a cross sectional area greater than 0.003 mm2, and preferably 0.006 mm2 or more (see page 2, lines 19-22, emphasis added).  Thus, not only does Albisetti teach dispensing orifices having a cross sectional area greater than 0.003 mm2, which encompasses the claimed cross sectional area of 0.02 mm2 and 0.5 mm2, Albisetti suggests that dispensing orifices with cross sectional area of 0.006 mm2 or more are preferable than those with cross sectional area of 0.003 mm2.  Also, as noted above, Albisetti teaches that while their dispensing orifices may have axial symmetry around the dispensing axis, the dispensing orifices may also have rotational symmetry around the dispensing axis, which also would have indicated to a skilled artisan that that the cross sectional area of their dispensing orifice is a result-effective prima facie case of obviousness exists.  MPEP 2144.05.  Also as noted above, a change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Because Albisetti explicitly teaches dispensing orifices having a cross section greater than or equal to 0.006 mm2, and suggests that the cross sectional area of their dispensing orifice is a result-effective variable, skilled artisan before the effective filing date of the invention would have been readily able to achieve the claimed cross sectional area of 0.02 mm2 and 0.5 mm2 via routine experimentation and optimization to obtain a desired flow rate and desired spray characteristics through the dispensing orifice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, 11, 29, 31, 33, 34, 36, 37, and 40 of U.S. Patent No. 10,112,768 (with L’Oreal as the common assignee, hereinafter “the ‘768 patent”) in view of Aubrun et al. (cited above) and Lemoine et al. (cited above).
The teachings of Aubrun et al. and Lemoine et al. mentioned above are hereby incorporated in this section.  
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding instant claims 1-3, 5-8, and 13-20, the claims of the ‘768 patent teach a pressurized container containing a cosmetic product such as a deodorant or antiperspirant.  The claims of the ‘768 patent further teach a dispensing head for dispensing the cosmetic product, the dispensing head comprising: a body that is open at its two opposite axial ends in the dispensing head; and an engaging part extending along the dispensing axis and being open at its two opposite axial ends in the dispensing head, the engaging part at least partially defining (or entirely forming) a plurality of dispensing orifices (10 or more) for dispensing the cosmetic product (see claims 1, 4, 5, 8, 10, and 11, 29, 33, 34, 36, 37, and 40).  The claimed container of the ‘768 patent further comprises a dispensing orifice that is annular and has, in the circumferential direction, a constant width (l) (see claim 2).  The claimed container of the ‘768 patent also comprises a dispensing orifice that is axially symmetric (see claim 3) or rotationally symmetric (see claim 31), and dispensing orifices having a cross-sectional area of 0.003 mm2 or more (see claim 6).
Although the claims of the ‘768 patent recite a cosmetic product that is a deodorant (see claim 33), the claims of the ‘768 patent do not explicitly recite a 

Regarding instant claim 9, the claims of the ‘768 patent do not explicitly recite the inclusion of at least one volatile hydrocarbon-based oil in a pressurized anhydrous composition at a concentration ranging from 0.1 to 10% by weight relative to the total weight of the composition.
Regarding instant claims 10 and 11, the claims of the ‘768 patent do not explicitly recite the inclusion of a C8-C16 isoalkane or an oily phase comprising at least one additional oil from the recited list in a pressurized anhydrous composition.
Regarding instant claim 12, the claims of the ‘768 patent do not explicitly recite a clay that is modified by a C10 to C22 quaternary ammonium chloride.

Also, based on the teachings of Aubrun et al. mentioned above, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate stearalkonium bentonite, which is a product of the reaction of bentonite and the quaternary ammonium stearalkonium chloride, as a suspending agent in an anhydrous deodorant composition to improve the homogeneity of the composition.  
Moreover, based on the teachings of Aubrun et al., which encompass the claimed amounts of ingredients in claims 21 and 22, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed amounts of oily phase, volatile hydrocarbon-based oil, clay, deodorant active agent and propellant in a pressurized anhydrous composition via routine experimentation and optimization of known ingredients.  Regarding claims 5-7 and 17-20, because the claims of the ‘768 patent teach dispensing orifices having a cross-sectional area of 0.003 mm2 or more, skilled artisan before the effective filing date of the invention would have been readily able to achieve the claimed cross sectional area of 0.02 mm2 and 0.5 mm2 via routine experimentation and optimization to obtain a desired flow rate and desired spray characteristics through the dispensing orifice.

Claims 1-3 and 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, 11, 29, 31, 33, 34, 36, 37, and 40 of U.S. Patent No. 10,112,768 (“the ‘768 patent”, cited above) in view of Banowski et al. (cited above).
The teachings of Banowski et al. mentioned above are hereby incorporated in this section.  
Although the claims at issue are not identical, they are not patentably distinct from each other because, as stated above: 
Regarding instant claims 1-3, 5-8, and 13-20, the claims of the ‘768 patent teach a pressurized container containing a cosmetic product such as a deodorant or antiperspirant.  The claims of the ‘768 patent further teach a dispensing head for dispensing the cosmetic product, the dispensing head comprising: a body that is open at its two opposite axial ends in the dispensing head; and an engaging part extending along the dispensing axis and being open at its two opposite axial ends in the dispensing head, the engaging part at least partially defining (or entirely forming) a plurality of dispensing orifices (10 or more) for dispensing the cosmetic product (see claims 1, 4, 5, 8, 10, and 11, 29, 33, 34, 36, 37, and 40).  The claimed container of the 2 or more (see claim 6).  However, based on the above-mentioned teachings of Banowski et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate and incorporate in the device of the ‘768 patent an anhydrous deodorant composition comprising, in a physiologically acceptable medium:  a) at least one oily phase carrier comprising at least one volatile hydrocarbon-based oil in the claimed amount, and b) at least one clay as a suspending agent, and c) at least one deodorant active agent, and d) at least one propellant, with a reasonable expectation that the anhydrous could be effectively dispensed by the claimed device of the ‘768 patent to reduce or mask human body odor.  Regarding new claim 24, because the claims of the ‘768 patent not recite a composition comprising zinc pidolate, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to formulate a pressurized deodorant composition that does not contain zinc pidolate for inclusion in claimed device of the ‘768 patent.

Regarding claim 9, as mentioned above, the claims of the ‘768 patent do not explicitly recite the inclusion of at least one volatile hydrocarbon-based oil in a pressurized anhydrous composition at a concentration ranging from 0.1 to 10% by weight relative to the total weight of the composition.
claims 10 and 11, as mentioned above, the claims of the ‘768 patent do not explicitly recite the inclusion of a C8-C16 isoalkane or an oily phase comprising at least one additional oil from the recited list in a pressurized anhydrous composition.
Regarding claim 12, as mentioned above, the claims of the ‘768 patent do not explicitly recite a clay that is modified by a C10 to C22 quaternary ammonium chloride.
Based on the teachings of Banowski et al., it would have been obvious to one of ordinary level of skill before the effective filing date of the invention to formulate and incorporate in the claimed device of the ‘768 patent an anhydrous deodorant composition comprising an oily phase as a carrier having at least one volatile compound, such as silicone oils and hydrocarbon oils having from 8 to 16 carbon atoms including isododecane, isodecane and isohexadecane.  Furthermore, based on the above-mentioned teachings of Banowski et al., which encompass the claimed amount of volatile hydrocarbon-based oil in claim 9, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed amount of volatile hydrocarbon-based oil in a pressurized anhydrous composition via routine experimentation and optimization of known ingredients.  
Also, based on the above-mentioned teachings of Banowski et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate stearalkonium bentonite, which is a product of the reaction of bentonite and the quaternary ammonium stearalkonium chloride, as a thickener in an anhydrous deodorant composition.  Regarding new claim 23, as stated above, because Banowski et al. teach the inclusion of propylene carbonate as a gel activator for thickeners such as hydrophobically-modified bentonites and hydrophobically-modified 
Moreover, based on the above-mentioned teachings of Banowski et al., which encompass the claimed amounts of ingredients in claims 21 and 22, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed amounts of oily phase, volatile hydrocarbon-based oil, clay, deodorant active agent and propellant in a pressurized anhydrous composition via routine experimentation and optimization of known ingredients.  Regarding claims 5-7 and 17-20, as mentioned above, because the claims of the ‘768 patent teach dispensing orifices having a cross-sectional area of 0.003 mm2 or more, skilled artisan before the effective filing date of the invention would have been readily able to achieve the claimed cross sectional area of 0.02 mm2 and 0.5 mm2 via routine experimentation and optimization to obtain a desired flow rate and desired spray characteristics through the dispensing orifice.

Response to Arguments
Applicants note that since the instant specification positively discloses zinc pidolate, it can be negatively excluded from the claims and comply with the written description requirements of 35 U.S.C. 112, citing MPEP 2173.05(i) and Inphi Corp. v. Netlist, Inc., 805 F.3d 1350 (Fed. Cir. 2015).  Based on the guidance provided in MPEP 2173.05(i) and because the specification positively describes alternative zinc salts as 
Applicants incorporated by reference their remarks from the Response filed on June 10, 2020.  Applicants also repeated their argument that even if the compositions of Aubrun and Lemoine were employed in the device of Albisetti, the present invention would still not be achieved since the feature of the present invention that the cross section of the at least one dispensing orifice being between 0.02 mm2 and 0.5 mm2 is not disclosed (see page 7 of Response).
In Response, the Examiner reiterates that a skilled artisan looking at the overall teachings of Albisetti would have appreciated that the cross sectional area of their dispensing orifice is a result-effective variable.  For example, Albisetti teaches that their spray “can be emitted at a relatively high flow rate” and as such, “the dispensing orifice may be produced with well-defined dimensions” (see page 3, lines 10-11).  As Applicants note, Albisetti explicitly teaches dispensing orifices having a cross sectional area greater than 0.003 mm2, and preferably 0.006 mm2 or more (see page 2, lines 19-22, emphasis added).  Thus, not only does Albisetti teach dispensing orifices having a cross sectional area greater than 0.003 mm2, which encompasses the claimed cross sectional area of 0.02 mm2 and 0.5 mm2, Albisetti suggests that dispensing orifices with cross sectional area of 0.006 mm2 or more are preferable than those with cross sectional area of 0.003 mm2.  Likewise, Albisetti teaches that while their dispensing orifices may have axial symmetry around the dispensing axis, the dispensing orifices preferably have rotational symmetry around the dispensing axis, which also would have 2, a skilled artisan before the effective filing date of the invention would have been readily able to achieve the claimed cross sectional area of 0.02 mm2 and 0.5 mm2 via routine experimentation and optimization to obtain a desired flow rate and desired spray characteristics through a dispensing orifice.  As noted previously, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding Applicants’ arguments directed towards Aubrun and Lemoine, the Examiner reiterates that Aubrun explicitly teaches pressurized aerosol compositions having an oily phase, a propellant in an amount of 50 to 95% by weight of their compositions, a suspending agent such as a clay in an amount of 0.1 to 5% by weight of their compositions, and a deodorant active agent in an amount of 0.01 to 5% by weight of their compositions (see paragraphs [0074], [0084], [0188], [0189], [0202], and [0204]).  Aubrun further teaches the inclusion of volatile compounds in their aerosols in amounts such as 9% by weight, and teach the inclusion of volatile hydrocarbon oils chosen from hydrocarbon oils having from 8 to 16 carbon atoms such as isododecane, isodecane and isohexadecane (see Example 5 and paragraph [0058]).  Also as noted In re Sussman, 1943 C.D. 518.  
Applicants argue that new claim 23 distinguishes over the cited art, since the “does not disclose the recited propylene carbonate” (see page 7 of Response).  As noted above, the Examiner believes that claim 23 was intended by Applicants to recite “propylene carbonate” instead of “propylene glycol”, and claim 23 has been assumed to recite “propylene carbonate” for purposes of examination.  Applicants also argue that new claim 24 distinguishes over Lemoine by excluding zinc pidolate, and that modifying Lemoine by excluding zinc pidolate would defeat the purpose of Lemoine, which requires the presence of Lemoine (see page 7 of Response).

Regarding new claim 24, as noted above, Albisetti and Banowski et al. do not explicitly recite the inclusion of zinc pidolate in their sprayed products.  As such, the Examiner maintains that it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to formulate a pressurized anhydrous deodorant composition that does not contain zinc pidolate.
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDEEP SINGH/Examiner, Art Unit 1615